GILBERT, Circuit Judge
(after stating the facts as above). [1] It does not appear that on June 30, 1915, the time of the hearing in the court below, any claim for taxes had been filed or was considered by the court. The transcript shows that the claim of Chehalis county for taxes was, not presented until July 16, 1915. There is nothing whatever in the record to show that the claim was ever allowed, or that it was at any time brought to the attention of the court below. Such being the case, no ground is presented here to review the decision of that court as to the priority of a claim for taxes, since it does not appear that any error was committed in the matter complained of.
[2] It remains to be considered whether the'court below erred in giving to the respondent's claim priority to the costs and expenses of administration'in the court of bankruptcy. From the fact that the court below ordered the payment of the respondent's claim as entitled to priority, we may assume that upon the hearing it was shown to the court that the allowance so made to the respondent by the superior court was for services rendered prior to the adjudication in bankruptcy for necessary work and labor in the preservation of the estate, and, indeed, the petition for revision so alleges the facts to have been. In Randolph v. Scruggs, 190 U. S. 533, 539, 23 Sup. Ct. 710, 712 *261(47 L. Ed. 1165) the court recognized the priority of claims such as that of the respondent herein, and said:
“If beneficial services are allowed for, they are to be regarded as deductions from the property which the assignee is required to surrender, and in that way they gain a preference.”
See, also, Loveland on Bankruptcy (4th Ed.) §§ 40 and 594; In re Chase, 124 Fed. 753, 59 C. C. A. 629; Summers v. Abbott, 122 Fed. 36, 58 C. C. A. 352; In re Scholtz (D. C.) 106 Fed. 834; In re Stewart, 179 Fed. 222, 102 C. C. A. 348; In re Standard Fuller’s Earth Co. (D. C.) 186 Fed. 578. The court below recognized the doctrine so established, and regarded the assets in the hands of tire trustee as subject to reduction by paying out of the same the amount for which in equity the assets were chargeable as compensation to the receiver before they came into the hands of the trustee. In so doing wc hold that the court was not in error.
The judgment is affirmed.

tg^>For oilier cases see same topic & KEY-NUMBKR, in all Key-Numbered Digests & Indexes